                                    Case 2:17-cv-00120-WBS-CKD Document 97 Filed 01/13/21 Page 1 of 2


                                1   SOMACH SIMMONS & DUNN
                                    A Professional Corporation
                                2   STUART L. SOMACH, ESQ. (SBN 90959)
                                    FRANCIS M. GOLDSBERRY, II, ESQ. (SBN 63737)
                                3   ALEXIS K. STEVENS, ESQ. (SBN 260756)
                                    500 Capitol Mall, Suite 1000
                                4   Sacramento, CA 95814
                                    Telephone:    (916) 446-7979
                                5   Facsimile:    (916) 446-8199
                                    ssomach@somachlaw.com
                                6   mgoldsberry@somachlaw.com
                                    astevens@somachlaw.com
                                7
                                    Attorneys for Plaintiff GLENN-COLUSA
                                8   IRRIGATION DISTRICT

                                9

                               10                                 UNITED STATES DISTRICT COURT

                               11                               EASTERN DISTRICT OF CALIFORNIA
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               12   GLENN-COLUSA IRRIGATION DISTRICT,                CASE NO. 2:17-CV-00120-WBS-CKD

                               13                         Plaintiff,                 STIPULATION AND ORDER FOR
                                                                                     DISMISSAL WITH PREJUDICE
                               14         v.

                               15   UNITED STATES ARMY CORPS OF
                                    ENGINEERS; et al.,
                               16
                                                          Defendants.
                               17

                               18

                               19          IT IS HEREBY STIPULATED by and between Plaintiff Glenn-Colusa Irrigation District
                               20   (GCID) and Defendants United States Army Corps of Engineers, et al. through their counsel of
                               21   record, that all claims for relief in the above-captioned action brought by GCID be and hereby are
                               22   dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1), with each party to
                               23   bear its own costs and attorneys’ fees.
                               24   ///
                               25   ///
                               26   ///
                               27   ///
                               28   ///


                                    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE                                              1
                                    Case 2:17-cv-00120-WBS-CKD Document 97 Filed 01/13/21 Page 2 of 2


                                1         IT IS SO STIPTULATED:

                                2   Dated: January 12, 2021                               McGREGOR W. SCOTT
                                                                                          United States Attorney
                                3
                                                                                         / /s/ Benjamin E. Hall
                                4                                                         BENJAMIN E. HALL
                                                                                          Assistant U.S. Attorney
                                5                                                         Attorney for Defendants
                                6
                                    Dated: January 12, 2021                               SOMACH SIMMONS & DUNN
                                7
                                                                                          A Professional Corporation
                                8
                                                                                         [
                                9                                                        / /s/ Stuart L. Somach
                                                                                           STUART L. SOMACH
                               10                                                          Attorneys for Plaintiff
                               11
SOMACH SIMMONS & DUNN
  A Professional Corporation




                               12

                               13                                            ORDER

                               14         IT IS SO ORDERED.

                               15   Dated: January 12, 2021

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28


                                    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE                                 2
